IN THE SUPREME COURT OF THE STATE OF DELAWARE

 SHERWOOD BELFIELD,                     §
                                        §   No. 252, 2020
        Defendant Below,                §
        Appellant,                      §
                                        §
        v.                              §   Court Below–Superior Court
                                        §   of the State of Delaware
 STATE OF DELAWARE,                     §
                                        §   Cr. ID Nos. 1810000958A (S)
        Plaintiff Below,                §               1810000958B (S)
        Appellee.                       §

                           Submitted: September 24, 2020
                            Decided: October 16, 2020

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the Superior Court record, it appears to the Court that:

      (1)    Sherwood Belfield appeals the Superior Court’s July 9, 2020 order

denying his motion for sentence modification under Superior Court Criminal Rule

35(b) (“Rule 35(b)”). The State has filed a motion to affirm the judgment below on

the ground that it is manifest on the face of Belfield’s opening brief that his appeal

is without merit. We agree and affirm.

      (2)    The record reflects that, on January 24, 2020, Belfield resolved two

cases arising out of the same arrest and pleaded guilty to drug dealing and possession

of ammunition by a person prohibited (“PABPP”). The Superior Court immediately
sentenced Belfield in accordance with the plea agreement as follows: for drug

dealing, to fifteen years of Level V incarceration, suspended after five years for

eighteen months of Level III probation; and for PABPP, to eight years of Level V

incarceration, suspended after one year of Level IV Home Confinement for eighteen

months of Level III probation. Belfield did not appeal his convictions or sentence.

      (3)    On April 16, 2020, Belfield filed a motion for modification of sentence

under Rule 35(b), which the Superior Court denied. Belfield did not appeal. Instead,

Belfield enlisted the assistance of counsel and filed another motion for sentence

modification on July 8, 2020. In support of his motion, Belfield alleged, among

other things, that (i) he suffers from various health conditions that put him at risk for

slow recovery if he were to contact COVID-19; and (ii) prior to his incarceration, he

cared for his mother, who is also in poor health. Belfield submitted medical

documentation to support his claims. The Superior Court denied Belfield’s untimely

Rule 35(b) motion, finding that (i) the sentence was imposed under a plea agreement

negotiated by the parties; (ii) prior to imposing the sentence, the Superior Court had

taken into consideration the nature of the offenses and Belfield’s criminal history;

(iii) the sentence remained reasonable and appropriate; and (iv) no additional

information had been provided to the court to warrant a reduction or modification of

sentence. This appeal followed.




                                           2
          (4)    We review the Superior Court’s denial of a Rule 35(b) motion for abuse

of discretion.1 Rule 35(b) provides that a motion for sentence modification filed

after ninety days will only be considered in extraordinary circumstances or under 11
Del. C. § 4217.2 “In order to uphold the finality of judgments, a heavy burden is

placed on the defendant to prove extraordinary circumstances when a Rule 35

motion is filed outside of ninety days of imposition of a sentence.” 3 Rule 35

prohibits the Superior Court from considering repetitive motions for sentence

modification.4

          (5)    On appeal, Belfield argues that trial counsel was ineffective, his

sentence is disproportionately severe, and the seriousness of his health problems

warranted sentence reduction. Belfield also maintains for the first time that he is

now recovering from COVID-19 and has not been given adequate medical care as

required by 11 Del. C. § 6536.5

          (6)    As a preliminary matter, because Belfield did not raise his claims of

ineffective assistance of counsel, disproportionate sentencing, or inadequate medical


1
    Benge v. State, 101 A.3d 973, 976-77 (Del. 2014).
2
    Super. Ct. Crim. R. 35(b).
3
    State v. Culp, 152 A.3d 141, 145 (Del. 2016) (internal quotation marks and citations omitted).
4
Id. at 144 (“A motion is ‘repetitive’ as that term is used in Rule 35(b) when it is preceded by an
earlier Rule 35(b) motion, even if the subsequent motion raises new arguments. Rule 35(b) does
not set forth any exception to the repetitive motion bar.”) (citing Rule 35(b)).
5
  After filing this appeal, Belfield filed another Rule 35(b) motion in the Superior Court arguing
that his sentence should be modified because he had tested positive for COVID-19.

                                                  3
care below, we will not entertain them on appeal.6 While we are sympathetic to the

concerns Belfield has in light of his medical conditions, we conclude that the

decision of whether his conditions warrant early release is best left to the Department

of Correction, which may move for the modification of any prisoner’s sentence for

good cause—including serious medical illness or infirmity—under 11 Del. C. §

4217. Under the circumstances presented here, we cannot conclude that the Superior

Court abused its discretion in denying Belfield’s untimely and repetitive motion for

sentence modification.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the motion to affirm

is GRANTED and the judgment of the Superior Court is AFFIRMED.

                                      BY THE COURT:


                                      /s/ Karen L. Valihura
                                      Justice




6
  Del. Supr. Ct. R. 8 (“Only questions fairly presented to the trial court may be presented for
review; provided, however, that when the interests of justice so require, the Court may consider
and determine any question not so presented.”); Delaware Elec. Coop., Inc. v. Duphily, 703 A.2d
1202, 1206 (Del. 1997) (“It is a basic tenant of appellate practice that an appellate court reviews
only matters considered in the first instance by a trial court.”).

                                                4